IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40703
                         Conference Calendar



JOHNNY ALLEN MCDOWELL,

                                          Plaintiff-Appellant,

versus

UNIDENTIFIED DIXON, Warden, Bradshaw State Jail;
GLENDA FERGUSON, Registered Nurse Certified,
Bradshaw State Jail; J. SHIPP, Lieutenant,
Bradshaw State Jail; UNIDENTIFIED TURNER, Sergeant,
Bradshaw State Jail; UNIDENTIFIED GHOLSON, Officer,
Bradshaw State Jail; UNIDENTIFIED MEDICAL STAFF MEMBER,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 6:98-CV-20
                        --------------------
                            June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Johnny Allen McDowell, Texas prisoner # 756787, appeals the

dismissal as frivolous of his civil rights action under 42 U.S.C.

§ 1983.   McDowell asserted that he was denied medical attention

for hypertension.   We review the dismissal of a prisoner

complaint as frivolous for abuse of discretion.    Talib v. Gilley,

138 F.3d 211, 213 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40703
                                 - 2 -

     The undisputed medical evidence shows that McDowell was

receiving ongoing medical treatment for his high blood pressure.

The two occasions on which he requested but did not receive

immediate treatment cannot be characterized as an unnecessary and

wanton infliction of pain.    See Estelle v. Gamble, 429 U.S. 97,

105-06 (1976).

     McDowell's appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.      See

5TH CIR. R. 42.2.

     The dismissal of the original complaint as frivolous and the

dismissal of this appeal as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).    We caution McDowell that once

he accumulates three strikes, he may not proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED.